318 S.W.3d 787 (2010)
In the Matter of the Care and Treatment of: Lujuan TUCKER.
No. ED 93398.
Missouri Court of Appeals, Eastern District, Division Four.
August 31, 2010.
Emmett Queener, Columbia, MO, for appellant.
James Layton, Jayne Woods, co-counsel, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Lujuan Tucker ("Appellant") appeals from a judgment entered upon a jury verdict finding him to be a sexually violent predator ("SVP"), pursuant to Sections 632.480-.513.[1] The probate court ordered Appellant to the custody of the Missouri Department of Mental Health ("the DMH") for control, care and treatment. We find no error and affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.